Citation Nr: 1719033	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-30 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for ischemic heart disease, prior to March 26, 2009, based upon substitution of the appellant as the claimant.

2.  Entitlement to a rating in excess of 60 percent for ischemic heart disease, from March 26, 2009, based upon substitution of the appellant as the claimant.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU), based upon substitution of the appellant as the claimant.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to April 1973, and from March 1977 to August 1984.

The Veteran died in January 2016.  The appellant is his surviving spouse and substitute claimant in this case, as will be discussed in further detail below.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans (VA) Regional Office (RO) in Albuquerque, New Mexico.

In December 2013, the Board remanded the matters to the Agency of Original Jurisdiction (AOJ) for the purpose of obtaining additional medical evidence.  The appeal was dismissed in February 2016 after the Board was notified of the Veteran's death in January 2016.  Thereafter the appellant was accepted as theVeteran's substitute in this appeal.

In September 2016, the Board again remanded the matters to the AOJ for additional development.  The case has since returned to the Board for the purpose of appellate disposition.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's ischemic heart disease was manifested by left ventricular dysfunction with an ejection fraction of 50 percent, but was not productive of workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, syncope, or ejection fraction of less than 30 percent, or chronic congestive heart failure.
2.  The Veteran's service-connected disabilities did not render him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to March 26, 2009, the criteria for a 60 percent rating for ischemic heart disease were met.  38 U.S.C.A. §S 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

2.  The criteria for a rating in excess of 60 percent for ischemic heart disease from March 26, 2009 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

3.  The criteria for entitlement to a TDIU were not been met.  38 U.S.C.A. § 1155 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record shows that the Veteran died in January 2016.  Prior to his death, he had pending claims for increased rating for ischemic heart disease and for TDIU.  Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121a of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion." 38 U.S.C.A. § 5121A (West 2014).  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.  In October 2016, the RO granted the appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion, and provided the appellant notice thereof indicating that she could submit additional evidence.

In addition, VA obtained opinions regarding the impact of the Veteran's service-connected disabilities in December 2016.  Thus, VA has complied with the Board's remand instructions in this regard. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

I.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As staged ratings for the Veteran's coronary artery disease have already been assigned, the Board will consider the proprierty of the rating at each stage.

The Veteran's service-connected ischemic heart disease was rated as 10 and 60 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7005.

Under 38 C.F.R. § 4.104, Diagnostic Code 7005, a 10 percent evaluation is assigned for coronary artery disease with a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  

A 30 percent evaluation is assigned for a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram (ECG or EKG), echocardiogram (echo) or x-ray.  

A 60 percent evaluation is assigned for more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent evaluation is assigned for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Private treatment records reflect that the Veteran underwent left heart  catheterization, coronary arteriography and left ventriculography, followed by distal abdominal aortogram with complete bilateral lower extremity runoff in 2002.  EKG at that time revealed that the left ventricle was of normal size and configuration.  The ejection fraction was estimated in the 65 percent range.  Severe coronary artery disease along with peripheral vascular disease were identified.  The Veteran underwent coronary bypass surgery.

Subsequent VA treatment records reflect diagnosis of coronary artery disease, status post coronary bypass surgery.

The Veteran underwent evaluation in December 2006 pertaining to his claim for Social Security Administration (SSA) disability benefits.  On that examination, the Veteran denied symptoms of chest pain, palpitations, edema, syncope, or orthopnea.  The examiner diagnosed claudication secondary to distal arterial insufficiency on walking, arterial insufficiency of the distal leg, right greater than left, cardiac valvular dysfunction, surgically repaired, and nicotine dependence.  The examiner found that these disabilities caused mild functional impairment with lifting, carrying, walking and standing.  There were also mild functional deficits impairing ability to travel due to leg pain.

The April 2010 chest x-ray revealed post coronary bypass surgery.  There was bilateral apical pleural thickening with no infiltrate.  A nodular density present in the left apex appeared to be part of the cartilaginous junction of the anterior left first rib.

On private treatment in May 2010, the Veteran endorsed chest pain and pain in the legs when walking.  He denied cough and difficulty breathing.  An assessment of hyperlipidemia, coronary artery disease, and hypertension was indicated.

On VA examination in June 2010, the Veteran noted a history of severe coronary artery disease, status post coronary artery bypass surgery.  There was no history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, other heart disease, angina, dizziness, syncope, and fatigue.  History was positive for hypertension and dyspnea.  Continuous medication was required for control of hypertension, but not for heart disease.  The Veteran had dyspnea on moderate exertion.  There was no cough, wheezing, non-anginal chest pain, hemoptysis, fever, anorexia, or night sweats.  It was also noted that the Veteran was a smoker.

Objectively, blood pressure was 140/78.  There was no evidence of congestive heart failure or pulmonary hypertension.  Heart rhythm was regular.  There was no evidence of abnormal breath sounds.  Stress test results (METs) was 10 METS.  Heart size was normal, as determined by x-ray and electrocardiogram.  Left ejection fraction was of 50 percent stressed and 56 percent at rest.  Stress test was normal.  EKG revealed a non-specific ST-T wave change.

The examiner diagnosed ischemic heart disease, stable after coronary artery bypass surgery.  The examiner indicated that the disability had no effective on work or daily activities.  He was stable heart-wise, and his limitation in activities was related to lung disease caused by smoking.

In an August 2010 addendum, the examiner noted that, based on review of the April 2010 examination, it was her opinion that ischemic heart wise, the Veteran had no limitations on physical or sedentary employment.  This opinion was noted to be based on a stable cardiac evaluation, including a normal adenosine stress test.  In addition, he did not have angina, dyspnea, or other cardiac symptoms with normal activities.  

May 2011 VA treatment records reflect chest pain episodes/angina pectoris in a patient with known coronary artery disease.  The Veteran reported that he was having chest pain 2 to 3 times weekly, each episode lasting for several minutes.  The chest pain only occurred on exertion and went away with rest.  EKG revealed sinus rhythm with rate of 83.  He had old ST and T wave changes in the inferolateral leads and question of a septal infarct pattern.

A May 2011 EKG revealed estimated left ventricular ejection fraction of 48 percent.

A July 2011 EKG revealed that left ventricular/right ventricular systolic/diastolic function was grossly normal.  Left ventricular ejection fraction was between 55-60 percent.  There was moderate aortic valve regurgitation and mild concentric left ventricular hypertrophy.

July 2011 chest x-ray revealed prior coronary artery bypass, but was otherwise normal.

In 2011 the Veteran underwent left common femoral bypass due to occlusion from the level of the renal arteries.

February 2013 EKG revealed left ventricular ejection fraction of 60 to 65 percent.  There was mild to moderate aortic valve regurgitation.

On VA examination in May 2014, the examiner noted that the Veteran was found to have a positive stress test in 2002 during workup for peripheral artery disease.  The left heart catheterization revealed significant stenosis of the left main coronary artery leading to two vessel coronary bypass surgery.  His risk factors included smoking, hypertension, and hyperlipidemia.  He had chronic obstructive pulmonary disease (COPD) and continued to smoke.  He had a left carotid endarterectomy in 2012 and aortofemoral bypass surgery.  He denied symptoms of arrhythmia or congestive heart failure.  He said he could walk up to two blocks at a fast pace, but had to rest due to dyspnea and leg claudication.  He denied symptoms from his sternotomy scar.

The examiner indicated that continuous medication was required for the Veteran's heart condition, including Lisinopril, metoprolol, and Lipitor.  The Veteran had not had a myocardial infarction, and did not have congestive heart failure.  He had not had cardiac arrhythmia.  Asymptomatic aortic regurgitation was indicated.

Objectively, heart rhythm was regular, while heart sounds were abnormal due to systolic murmur.  Lungs were clear.  Peripheral pulses were diminished.  He had no peripheral edema.  While the Veteran had a surgical scar related to prior surgery, it was not pain or unstable, and did not measure an area greater than 39 square centimeters.

The examiner noted that the Veteran did not have cardiac hypertrophy, but cardiac dilation was presented on EKG.

EKG revealed left ventricular ejection fraction of 57 percent.  Left ventricular wall thickness appeared upper limits of normal.  Right ventricle size and systolic functional appeared normal.  Left and right atrial size appeared normal.  There were no regional wall motion abnormalities.  There was mild to moderate aortic regurgitation.  There was a small pericardial effusion versus pericardial fat.  

The examiner noted that there was a medical contraindication for performing METs testing.  Interview-based METs test revealed that greater than 3 but less than 5 METS resulting in dyspnea and fatigue.  The examiner noted that the limitation in METs level was due to multiple factors-including COPD and peripheral vascular disease-and not solely to coronary artery disease; however, it was not possible to accurately estimate the percentage.

The examiner diagnosed coronary artery disease and coronary artery bypass graft.  The examiner determined that the Veteran's heart condition did not impact his ability to work.  In so finding, the examiner noted that the heart condition appeared to be stable based on recent treatment from the Veteran's cardiologist.  The estimated overall METs from his heart condition as difficult to quantify in the presence of other comorbidities, and was affected significantly by symptoms of claudication due to residual peripheral arterial disease and dyspnea from COPD.  However, based on the recent echo and nuclear stress test results, his heart condition did not appear to be clinically worse compared to his last exam in 2010.

A December 2014 VA cardiology note reflects that the Veteran denied any chest pain, shortness of breath, paroxysmal nocturnal dyspnea or orthopnea.  He had no palpitations or syncope.  He stated that he could walk about 50 yards at baseline.

June 2015 EKG revealed dilated left ventricle with an ejection fraction of 59 percent.  There were no regional wall motion abnormalities.  The right heart was normal and there was moderate aortic regurgitation.

On VA treatment in August 2015, the Veteran denied chest pain.  He reported that he could walk "a few blocks easy."  It was noted that the Veteran's coronary artery disease was asymptomatic.

December 2015 records from Gerald Champion Regional Medical Center reflect that the Veteran underwent cardiac catheterization with placement of 3 stents.   The Veteran was hospitalized for kidney injury and perforated duodenal ulcer, and it was noted that coronary artery disease was not an issue at that time.

EKG showed sinus tachycardia, possible left atrial enlargement, left ventricular hypertrophy, and ST and T wave abnormality.  Chest x-ray showed hyperinflated and a normal cardiac silhouette.

Here, the aforementioned evidence reflects that the Veteran's ischemic heart disease was manifested by consistent symptoms of dyspnea, fatigue, and chest pain. Given that these complaints remained primarily the same throughout the entire appeal period, the Board finds that a 60 percent rating is also warranted for both periods prior to March 26, 2009.  We note that there is little evidence from this time period and there are no VA examinations findings prior to this date.  The only prior evidence is from 2002, which indicated no left ventricular hypertrophy and ejection fraction of 65 percent.  However, by the time of the 2010 VA examination, the Veteran reported dyspnea and left ejection fraction was of 50 percent stressed.   It is also unclear as to whether these symptoms were solely due to the Veteran's heart disease or rather his COPD or peripheral vascular disease.  However, resolving all reasonable doubt in the Veteran's favor, these findings tend to support a 60 percent rating prior to March 26, 2009.

However, the Board also finds that a rating in excess of 60 percent is not warranted for either period.  In so finding, the Board recognizes that examinations findings do not disclose that workloads of 3 MET or loss results in dyspnea, fatigue, angina, dizziness, or syncope, or ejection fraction of less than 30 percent.  VA and private treatment records and examination reports also do not indicate chronic congestive heart failure.  Accordingly, the Board finds that the criteria for a next higher 100 percent rating for ischemic heart disease have not been met.    

In addition, neither the Veteran nor his representative during his lifetime, or the appellant has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For the foregoing reasons, the Board believes that a uniform 60 percent rating, but no higher, for ischemic heart disease is warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II.  TDIU

Prior to his death, the Veteran also contended that he was precluded from working due to his service-connected disabilities.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. See Van Hoose, 4 Vet. App. at 361.

In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.  

In this case, the Veteran was service-connected for ischemic heart disease, rated as 60 percent disabling, and PTSD, rated as 50 percent disabling; his combined rating was 80 percent. Hence, the Veteran met the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a).

The record contains little information regarding the Veteran's work history prior to 2005, when he last worked in carpentry.  Subsequent to that employment, he had worked part-time as a driver and a clerk.  While he worked as a carpenter and in construction, the Veteran reported on VA psychiatric examination in 2014 that the longest job he ever held was as a carpenter for 4 years.   The Veteran had reported that he worked as a medical supply clerk prior to service.  While in service, his military occupational specialties included automotive repair parts specialist, medical supply specialist, and material control and accounting specialist.

In an April 2010 statement the Veteran reported that he was unable to work because of his feet and legs, noting that he had peripheral arterial disease in both legs.  He indicated that he was laid off from his job with a community hospital in 2005 where he was a carpenter.  He worked on a part-time basis as a janitor in 2007 and was fired because he could not do the job.  In 2008, he worked part-time as a shuttle bus driver but both of his legs and feet cramped up due to poor circulation.  He had not worked since July 2008.

In his June 2010 application for TDIU, the Veteran reported that he had worked as a carpenter for a hospital in 2005, as a clerk from 2006-07, as a janitor in 2007, and as a substitute bus driver in 2008.   He indicated that he had a high school education with no other additional training or education.  He reported that he left his last job due to his disabilities, which included heart disease, peripheral artery disease, depression, and high blood pressure.

In addition to the above-discussed medical evidence regarding the Veteran's ischemic heart disease, the record contains examinations pertaining to the Veteran's service-connected PTSD, as well as SSA records.

On VA psychiatric examination in May 2010, the examiner determined that the Veteran's PTSD was productive of reduced reliability and productivity, but not total occupational and social impairment.

In a May 2010 addendum, the examiner noted that the Veteran's PTSD was likely to have some negative impact on his psychosocial and occupational functioning.  However, his current symptoms of PTSD failed to have a significant impact on either his physical or sedentary employment.  At that time, his symptoms failed to be of such severity as to impede his ability to maintain regular gainful employment.

In an August 2010 statement, the Veteran reported that he last worked part-time as a shuttle bus driver, and had to quit because his legs and feet cramped up.

On VA psychiatric examination in May 2014, the Veteran reported that he stopped working in 2005 due to numerous physical disabilities that impaired his ability to walk.  The examiner determined that the Veteran's psychiatric disability caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

The examiner opined that the Veteran did not have any limitations to obtain or maintain employment due to a mental disorder.

SSA records reflect that the Veteran was determined to be disabled as of April 2005 with a primary diagnosis of peripheral vascular disease and a secondary diagnosis of other diseases of the circulatory system.

A December 2016 VA industrial survey, reflects that the examining social worker reviewed the claims file, including the most recent March 2014 examination conducted prior to the Veteran's death.  The examiner noted that the Veteran's reportedly stopped working in 2005 due to numerous physical disabilities, which impaired his ability to walk.  She noted that VA treatment records did not include any mental health treatment despite the Veteran's diagnosis.  Based on the foregoing, she found no limitation in the work setting.

Another December 2016 VA opinion report reflects that the examiner reviewed the Veteran's medical records including records of treatment from December 2015 and January 2016 and the events leading up to his death.  Following this review, the examiner noted that December 2015 records showed final diagnosis of transient inferior ST-elevation myocardial infarction status post bare metal stent to right coronary artery and transient AV block requiring temporary transvenous placement and the noted EKG on December 23, 2015 showing all cardiac chamber sizes normal, hyperdynamic left ventricular ejection fraction greater than 70 percent.  Based on the foregoing, he found this would have moderate to severe effects on physical employment and mild effect on sedentary employment.

In this case, the record reflects that the Veteran was not employed, or only marginally employed through short-term, part-time employment, during the course of the appeal period.  However, the VA and private treatment records and examinations indicate that the Veteran's service-connected conditions caused certain functional impairment, they did not render him unemployable.  With respect to the service-connected PTSD, various VA examiners found that the disability did not cause total occupational employment but rather occasion decrease in productivity.   There were no limitations on physical or sedentary employment. With respect to the service-connected ischemic heart disease, no significant limitations due solely to the Veteran's heart condition were found.

Industrial surveys and opinions obtain following the Veteran death likewise determined that the Veteran's service connected PTSD caused no employment limitation.  The December 2016 reviewing physician determined that the records shortly prior to the Veteran's death reflected that his ischemic heart disease would have caused moderate to severe effects on physical employment and mild effect on sedentary employment.

The Veteran record does not show that the Veteran was incapable of sedentary employment or requiring limited physical duties due to his service-connected disabilities, even when considering the Veteran's service-connected PTSD and ischemic heart disease in concert.  Rather, the record reflects that non-service connected disability played a significant factor in his unemployment.  VA and private treatment records reflect diagnosis and treatment of severe peripheral vascular disease.  2002 records note leg pain and claudication.  Severe peripheral vascular disease was indicated and aortobifemoral bypass was noted to be likely needed in the future, though the Veteran instead underwent bypass in 2002 and did not have surgery for the vascular disease at that time.  A September 2008 VA treatment report noted continued severe peripheral arterial disease in both legs, caused by smoking.  He underwent aortobifermoal bypass, left common femoral endarterectomy in 2011 for treatment of aortoiliac occlusion.  The record also reflects that the Veteran had COPD, which examiners indicated caused dyspnea and fatigue, and played a significant role in his METs level.

Moreover, even the Veteran reported that his leg pain was a significant contributing factor in his unemployability.  He noted that he had to quit his job as a shuttle driver due to leg and foot pain.  While he sought service-connection for peripheral vascular disease during his lifetime, his claim was denied and he was not service-connected for this disability.

Finally, to the extent to which SSA found the Veteran to be unemployable, the Board notes that decisions of the Social Security Administration regarding disability, while relevant, are not controlling with respect to VA determinations, particularly as adjudication of VA and Social Security claims are based on different laws and regulations.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In this case, the Board finds the findings and conclusions of the VA examiners' that the Veteran's service-connected disabilities do not render him unemployable to be more probative for the reasons discussed above.  Moreover, the Board finds it significant that SSA found the Veteran to be unemployable with a primary diagnosis of peripheral vascular disease, with the Veteran was not service-connected for prior to his death.

In sum, the Board finds that the Veteran's service connected disabilities did not preclude substantially gainful employment.  Therefore, a grant of TDIU is not warranted.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.


ORDER

An initial 60 percent rating for ischemic heart disease prior to March 26, 2009, based upon substitution of the appellant as the claimant, is granted, to the regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 60 percent for ischemic heart disease from March 26, 2009, based upon substitution of the appellant as the claimant, is denied.

Entitlement to a TDIU, based upon substitution of the appellant as the claimant, is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


